Citation Nr: 0412661	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  00-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date prior to August 14, 
1992, for a grant of service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the Los 
Angeles, California, Regional Office of the Department of 
Veterans Affairs (VA), which denied an earlier effective date 
for the award of service connection and a 10 percent rating 
for tinnitus, and determined that the Los Angeles Regional 
Office had previously assigned an erroneous effective date of 
December 17, 1987, for the award of service connection when 
the actual effective date was August 14, 1992, based on the 
date the veteran reopened this claim.  (As the error was 
administrative error on the part of VA, no action to create 
an overpayment was taken.)

The claims file shows that during the course of this appeal, 
the veteran relocated and the Reno, Nevada, VA Regional 
Office handled his claim for several months.  Correspondence 
from the veteran shows that he relocated again and that the 
Albuquerque, New Mexico, VA Regional Office (RO) is the 
current agency of original jurisdiction for this appeal.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.  


REMAND

During the course of this appeal, the veteran presented oral 
testimony at a September 2003 RO hearing before the 
undersigned Veterans Law Judge.  The veteran presented 
statements indicating that he desired to file a claim of 
clear and unmistakable error (CUE) with respect to a May 1978 
decision of the St. Paul, Minnesota, VA Regional Office that 
denied his original claim of entitlement to service 
connection for tinnitus.  Although this CUE claim is 
currently undeveloped and not properly before the Board for 
appellate review, the outcome of the CUE claim may have a 
direct impact upon the current effective date issue on 
appeal.  The United States Court of Appeals for Veterans 
Claims has held that when an unadjudicated issue may have a 
significant impact upon another issue before the Board on 
appeal, such that any review of the issue on appeal may be 
rendered meaningless or a waste of judicial resources, the 
issues will be regarded as inextricably intertwined, and thus 
the issue on appeal must be remanded for resolution of the 
inextricably intertwined issues.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991); Henderson v. West, 12 Vet. 11, 
20 (1998).  We therefore remand the case for adjudication of 
the CUE claim, holding the earlier effective date appeal in 
abeyance pending the CUE determination.  

We observe that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claims.

2.  The RO should adjudicate the claim 
of entitlement to CUE with respect to a 
May 1978 decision of the St. Paul, 
Minnesota VA Regional Office that denied 
his original claim of entitlement to 
service connection for tinnitus.  If the 
CUE claim is denied, the veteran should 
be notified of the denial and his 
appellate rights and be afforded the 
appropriate appellate time period to 
respond.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an earlier effective date 
prior to August 14, 1992, for a grant of 
service connection for tinnitus.  If the 
claim is not resolved to the 
satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be sent to the veteran and his 
representative and they should be given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


